DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is in response to Applicant’s Arguments/Remarks dated 03/01/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Notice to Applicant
With respect to Applicant’s Arguments/Remarks, Claims 1, 3-8, 12-13, 15, 17 and 19-20 are pending, Claims 1, 12-13, 15, 17 and 20 are amended. Claims 2, 9-11, 14, 16 and 18 are canceled.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §101 rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §103 rejections. The rejections have been withdrawn.


Reasons for Patent Eligibility under 35 USC 101
Examiner analyzed newly amended Claims in view of 101 analysis (PEG 2019) and Applicant’s Arguments/Remarks.
When the present claim limitations are considered as a whole and together as a combination, Examiner finds that the claim integrates the judicial exception into a practical application for the aggregating of merchant information to detect recurring trends and further training a machine-learning algorithm based on expanded test data sets. Thus under Step 2A Prong 2 analysis, the claims are patent eligible under 35 USC 101 and furthermore, the combination of elements recites significantly more than an abstract idea (2B). Furthermore, the claims have been evaluated and found to reflect an improvement in the technology and technical field in light of the specification.
Reasons for Patent Eligibility under 35 USC 103
Examiner analyzed newly amended Claims 1, 12-13, 15, 17 and 20 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references, or more, with a reasonable explanation of success as discussed below.
	Regarding Claim 1, although Pesicek/Wolfe/Digiacomo teach the limitations of Claim 1 which state receiving image files of a structure to the data storage device(s); generating, with the one or more processors, a three-dimensional digital model of the structure based on the received image files; analyzing with the one or more processor(s), the three-dimensional digital model of the structure to identify one or more surfaces of the structure to be coated; determining, with the one or more processor(s), a surface area for each of the one or more surfaces to be 

“…analyzing, with the one or more processors, pixel arrangements in the received image files to identify common pixels or pixel groups between surfaces of the structure shown in the received image files and computationally orient the surfaces shown in the received image files relative to each other to generate oriented image files; determining, with the one or more processors, an x-y-z coordinate location for each pixel in the oriented image files; rendering with the one or more processors, a three-dimensional digital model of the structure based on the x-y-z coordinate locations for each pixel in the oriented image files; analyzing, with the one or more processor(s), the three-dimensional digital model of the structure to identify one or more surfaces of the structure to be coated and to remove obstructing details from the identified surfaces of the structure to be coated…”
 
	Examiner finds that Wolfe teaches of characterizing a surface texture of a physical object based on a three-dimensional model of the surface. Such processes and methods may, for example, simplify identification of a type of textured surface such as, for example, rough, smooth, bumpy, jagged, slick, scratchy, silky, soft, prickly, and the like; a texture modeling system 100 may be implemented in any computing and/or processing environments, including but not limited to computer software, firmware, device driver, digital electronic circuitry or computer hardware, or any combination of these. In one example, the texture modeling system 100 
	However, Lu fails to disclose perform generating, with the one or more processors, a three-dimensional digital model of the structure based on the received image files and analyzing, with the one or more processors, the three-dimensional digital model of the structure to identify one or more surfaces of the structure to be coated.
	Independent Claim 15 is amended similar to Claim 1. The remaining prior art of record does not remedy the deficiencies found in the cited prior art for Claims 1 and 15. In addition, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides any predictable or reasonable rationale to combine prior art teachings.
	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious.
Myllykoski US 2015/0369593 A1 - Orthographic Image Capture System
Dattilo et al. US 2016/0313294 A1 - INTEGRATED AND INTELLIGENT PAINT MANAGEMENT
Gaudier-Pons US 3,146,942 A - Paint Calculating Slide Rule
Chornenky WO 2014/063020 A1 - APPARATUS AND METHOD FOR DETERMINING SPATIAL INFORMATION ABOUT ENVIRONMENT
Loveland US 6,037,945 - APPARATUS AND METHOD FOR DETERMINING SPATIAL INFORMATION ABOUT ENVIRONMENT
Schultz WO 2013/082280 A1 - SYSTEM FOR AUTOMATIC STRUCTURE FOOTPRINT DETECTION FROM OBLIQUE IMAGERY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.E.S./Examiner, Art Unit 3623                          
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623